DETAILED ACTION
This office action is in response to applicant’s After-Final amendments filed on 07/20/2022.
Currently claims 1-12 and 20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: (strike-through – deleted and underlined – added)
10. (Currently Amended) The display screen according to claim 1, wherein a pixel circuit of the first display region is a 2T1C pixel circuit, and a pixel circuit of the second display region is a 7TIC pixel circuit.
Note: The pixel circuits of the first and second display regions were not defined in Claim 1.



Allowable Subject Matter
In light of applicant’s After-Final amendments filed on 07/20/2022,
Claims 1-12 and 20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2014/0232722 A1 to Deluca teaches, a display screen (14; Fig. 1; [0018]; i.e. display screen), comprising: 
a display area (20 and 22; Fig. 1; [0019]), the display area (20 and 22) comprising at least two display regions (Fig. 1; [0019]), 
wherein the at least two display regions comprise a first display region (20; Fig. 1; [0019]; i.e. first region) and a second display region (22; Fig. 1; [0019]; i.e. second region), and 
a pixel density of the first display region (20) is lower than a pixel density of the second display region (22) (Fig. 1; [0019]).  

    PNG
    media_image1.png
    713
    552
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2012/0268357 A1 to Shih teaches, wherein the first display region (10; liquid crystal display; considering it as first display region) comprises a first pixel (11; pixel; Fig. 1; [0008]) including a plurality of sub-pixels (R, G, B) arranged in parallel (Fig. 1; [0008]); 

    PNG
    media_image2.png
    692
    502
    media_image2.png
    Greyscale

wherein the second display region (100; display panel; considering it as second display region) comprises at least a second pixel (101; pixel) including a first sub-region (as annotated on Fig. 2) and a second sub-region (as annotated on Fig. 2) (Fig. 2; [0028]), 
the first sub-region is adjacent to the second sub-region in a width direction (horizontal direction) of the display screen (consisting of a combination of first and second display regions) (Fig. 2; [0028]), 
the first sub-region comprises a first sub-pixel (as annotated on Fig. 2) and a second sub-pixel (as annotated on Fig. 2) (Fig. 2; [0028]), 
Note: Shih teaches in para. [0028] that the white sub-pixel W can have a low color shift structure and be divided into a bright region W1 and a dark region W2. The low color shift structure of the white sub-pixel W can be accomplished by a charge-sharing operation (C-S type) or a two-transistor operation (T-T type). The white sub-pixel W can be divided into the bright region W1 and the dark region W2 during operation, achieving a low color shift display mode. Particularly, the area of the bright region W1 can be equal to or different from the area of the dark region W2. With broadest reasonable interpretation, the examiner considers them as two separate sub-pixels.

    PNG
    media_image3.png
    680
    617
    media_image3.png
    Greyscale

the second sub-pixel is adjacent to the first sub-pixel in a length direction (vertical direction) of the display screen (Fig. 2; [0028]), 
the second sub-region (as annotated on Fig. 2) comprises a third sub-pixel (as annotated on Fig. 2) such that the third sub-pixel is adjacent to both the first sub-pixel and the second sub-pixel in the width direction (horizontal direction) of the display screen (Fig. 2; [0028]);
wherein the second display region (100) comprises a plurality of the second pixels (101) (Fig. 2; [0028]),
However, neither Deluca nor any cited prior art, appear to explicitly disclose, in context, two of the second pixels arranged along the width direction having a same pixel arrangement, and arrangements of the first, second sub-pixels and the third sub-pixel, in two of the second pixels arranged along the length direction, are opposite.
Specifically, the aforementioned ‘two of the second pixels arranged along the width direction having a same pixel arrangement, and arrangements of the first, second sub-pixels and the third sub-pixel, in two of the second pixels arranged along the length direction, are opposite,’ is material to the inventive concept of the application at hand to provide terminals and display screens capable of achieving a full screen display, thus improving the user experience.
Examiner’s Note: The applicant rolled-up allowable subject matter, indicated in prior action by the examiner, to independent claim 1.
Dependent claims 2-12 and 20 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-12 and 20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/23/2022